--------------------------------------------------------------------------------

Exhibit 10.16


THIRD AMENDMENT TO LEASE
 
THIS THIRD AMENDMENT TO LEASE is entered into as of the 21st day of September
2006, by and between ProLogis-Macquarie Kentucky I LLC, (“Landlord”) and
Innotrac Corporation (“Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant have entered into a Lease, dated as of April 23,
2002, and as amended by the First Amendment To Lease Agreement dated October 15,
2002, and as amended by the Second Amendment To Lease Agreement dated March 5,
2003, pursuant to which Landlord leased to Tenant approximately 396,000 rentable
square feet of space located at 1226 Aviation Blvd., Hebron, Kentucky, (such
lease, as heretofore and hereafter modified, being herein referred to as the
“Lease”).
 
WHEREAS, Landlord and Tenant desire to extend the term of the Lease and to
modify certain terms and provisions of the LEASE, all as herein more
particularly set forth.
 
NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord and Tenant agree as follows:
 
1.    The term of the Lease is extended for thirty-six (36) months, such that
the Lease shall terminate on July 31, 2010. All of the terms and conditions of
the Lease shall remain in full force and effect during such extension period
except that the Monthly Base Rent shall be $94,710.00 during such extension.
 
2.    Addendum 5 of the Original Lease, captioned “Cancellation Option,” is
hereby deleted and no longer in force or effect.
 
3.    With the exception of those terms and conditions specifically modified and
amended herein, the Lease shall remain in full force and effect in accordance
with all its terms and conditions. In the event of any conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Lease, the terms and provisions of this Amendment shall supersede and control.
 
4.    Any obligation or liability whatsoever of ProLogis-Macquarie Kentucky I
LLC, a Delaware limited liability company, which may arise at any time under the
Lease or this Amendment or any obligation or liability which may be incurred by
it pursuant to any other instrument, transaction or undertaking contemplated
hereby, shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees, or agents regardless of whether such
obligation or liability is in the nature of contract, tort or otherwise.
 
IN WITNESS WHEREOF, the parties hereto have signed this Third Amendment To Lease
as of the day and year first above written.
 

   
LANDLORD:
ProLogis-Macquarie Kentucky I LLC,
a Delaware limited liability company
       
 
 
By:
ProLogis Management Incorporated,
a Delaware corporation, Agent
Signed and Acknowledged
In the Presence of:
 
By: 
 
/s/ Brian N. Marsh
 Signature [image1.jpg]   Name: Brian N. Marsh
 
 
Title: 
Senior Vice President

 
 

   
TENANT:
Innotrac Corporation
Signed and Acknowledged
In the Presence of:
 
 
By: 
 
/s/ Robert Toner
/s/ Shanin Crowther
 
Name:
Robert Toner
9/21/06   Title:  Vice President

 
SEAL [image2.jpg]



--------------------------------------------------------------------------------


 


 

